DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3, 12-14, 16, 18, 20, 27-30, 35-39, 42, 46, and 50-51, filed 11/03/2021 are the subject matter of this Office Action. 
Priority
Acknowledgement is made of the national stage entry of PCT/US2018054753 filed 10/05/2018, which claims priority to U.S. Provisional Application 62569413 filed 10/06/2017. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/26/2019, 01/08/2020 and 04/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112-Paragraph B
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 12-14, 16, 18, 20, 27-30, 35-39, 42, 46, 50-51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1-3, 12-14, 16, 18, 20, 27-30, 35-39, 42, 46, 50-51 “Temodar”. As evidenced by [0057] of the instant specification, “Temodar” is the trade name of temozolomide, provided by Schering Corporation.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the chemotherapeutic agent temozolomide and, accordingly, the identification/description is indefinite 

 Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The term “at least a portion of” in claim 12 a relative term which renders the claim indefinite. The term “a portion of” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the amount of the temozolomide/anti-cancer response modulator composition to read on “at least a portion of” that is suitable for IV or oral administration. For example, if 50% of the composition is suitable for IV or oral 
 As recited in MPEP 2173.05 (a) Claim language may not be "ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention." Packard, 751 F.3d at 1311. Applicants need not confine themselves to the terminology used in the prior art, but are required to make clear and precise the terms that are used to define the invention whereby the metes and bounds of the claimed invention can be ascertained.  In the instant case, Applicant has failed to do so regarding the claimed amount.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 20, 27-30, 35-37, 42, 46 and 51-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu et al (International Journal of Molecular Medicine Vol. 37 pages 690-702. Published 2016).
 Hu teaches a pharmaceutical nanoparticle composition comprising the alkylating agent temozolomide in combination with the anti-cancer response modulator quercetin (abstract, Figure 1). As evidenced by [0052] of the instant specification, the claimed Temodar is temozolomide of Hu. Regarding the limitations of claims 46, 50 and 51, Hu teaches formulating said temozolomide nanoparticle with the pharmaceutically acceptable carriers DSPE and PEG and that the average particle size of the nanoparticle is 196 nanometers (abstract, Figure 1).  Regarding claims 12, 20, 27-30, 35-36, Hu teaches that said nanoparticle composition comprising temozolomide and quercetin are co-formulated into a single dosage form and is administered via injection to  a subject comprising a glioblastoma (U-87 xenograft animal model) in order to treat the neoplastic disorder (page 693 left col., Figure 1 and Figure 6).  
Regarding the limitation of claims 37 and 42 properties (such as an improved effect on treating the neoplasm compared to temozolomide monotherapy or quercetin monotherapy) that accrue from a process step of administering said temozolomide-quercetin composition to the glioblastoma subject are considered characteristic features of the claimed product.  
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the 
In the present case the burden is shifted to Applicant to prove that the temozolomide-quercetin nanoparticle does not yield an improved effect on treating the neoplasm compared to temozolomide monotherapy or quercetin monotherapy).
  
Claim(s) 1, 12, 20, 27, 29-30, 35-38, 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (Cancer Letters Vol. 302 pages 100-108. Published 2011).  
 
 Chen teaches treating a glioblastoma in a subject in need comprising administering a therapeutically effective amount of temozolomide in combination with the anti-cancer response modulator EGCG, wherein EGCG enhanced the therapeutic response of temozolomide in the murine neoplastic patient (abstract, pages 102-103, Figure 4). Regarding the limitation of claim 12, Chen teaches oral administration of the combination of temozolomide (5 mg/kg) with EGCG (50 mg/kg) (oral gavage; page 102 right col.) Regarding the limitation of claim 20, said temozolomide and EGCG were administered sequentially (page 102 left-right column).  
Regarding the limitation of claim 38, as evidenced by Reagan-Shaw (FASEBJ Vol. 22 pages 659-661 published 2007), multiplying the Km by the mg/kg dose yields the mg/m2 dose (Table 1). In the instant case, the 5 mg/kg dose administered to the murine glioblastoma patient in Chen corresponds to a 15 mg/m2 dose, which reads on the limitation of claim 38. 

Claim(s) 1, 20, 27, 29, 42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin et al (PLOS One Vol. 7 Issue 6 e38706. Published June 22, 2012).
 Lin teaches pharmaceutical compositions comprising the chemotherapeutic agent temozolomide in combination with the anti-cancer response modulator sodium phenyl butyrate (4-PBA), wherein phenyl butyrate increases the cytotoxicity of temozolomide on glioblastoma cells, and yields a significant reduction in cancer growth compared to mono-administration of each agent (abstract, page 7 left and right col, Figures 7D-G, 8G). Lin teaches sequential administration of temozolomide and phenyl butyric acid, formulated in the pharmaceutically acceptable carrier DMSO, which reads on the limitation of claim 20.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 12, 14, 16, 20, 27-30, 35-37, 42, 46, 50-51 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hu et al (International Journal of Molecular Medicine Vol. 37 pages 690-702. Published 2016) and Nezami (US2013/0014753 published 01/17/2013).
 
 Hu teaches a pharmaceutical nanoparticle composition comprising the alkylating agent temozolomide in combination with the anti-cancer response modulator quercetin (abstract, Figure 1). 46, 50 and 51, Hu teaches formulating said temozolomide nanoparticle with the pharmaceutically acceptable carriers DSPE and PEG and that the average particle size of the nanoparticle is 196 nanometers (abstract, Figure 1).  Regarding claims 12, 20, 27-30, 35-36 Hu teaches that said nanoparticle composition comprising temozolomide and quercetin are co-formulated into a single dosage form and is administered via injection to  a subject comprising a glioblastoma (U-87 xenograft animal model) in order to treat the neoplastic disorder (page 693 left col., Figure 1 and Figure 6).  
 However, Hu does not specifically teach formulating said temozolomide-quercetin nanoparticle with sodium phenyl butyrate. 
  Nezami (US2013/0014753 published 01/17/2013) teaches that formulating quercetin with sodium phenyl butyrate yields a synergistic combination for the treatment of cancer (abstract, [0036], claims 8-10). Nezami teaches intravenous administration of 
 Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the HDAC inhibitor sodium phenyl butyrate into the temozolomide-quercetin nanoparticle formulation taught by Hu in view of Nezami in order to arrive at the instantly claimed. 
Motivation to incorporate the HDAC inhibitor sodium phenyl butyrate into the temozolomide-quercetin nanoparticle logically flows from the fact that formulating quercetin with sodium phenyl butyrate and a chemotherapy agent yields a synergistic combination for the treatment of cancer, as taught by Nezami above (abstract, [0036], claims 8-10). Accordingly, said skilled artisan would have readily predicted that the composition comprising quercetin, sodium phenyl butyrate and the chemotherapeutic agent temozolomide would have yielded a synergistic composition effective at treating cancer in a subject in need. 
 
Claims 3, 18 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Hu et al (International Journal of Molecular Medicine Vol. 37 pages 690-702. Published 2016) and Nezami (US2013/0014753 published 01/17/2013) as applied to claims 1-2, 12, 14, 16, 20, 27-30, 35-37, 42, 46, 50-51  above, in view of Chen (Cancer Letters Vol. 302 pages 100-108. Published 2011).  
 
 As disclosed above, the combination of Hu and Nezami render obvious a temozolomide-quercetin nanoparticle composition co-formulated with the anti-cancer modulator sodium phenyl butyrate, as compositions comprising quercetin with sodium phenyl butyrate yield a synergistic reduction in cancer growth. The combination of Hu and Nezami further render obvious the use of the temozolomide nanoparticle composition co-formulated with quercetin and sodium phenyl butyrate for the treatment of glioblastoma as well as formulating the temozolomide composition with 50 mg/mL of a quercetin solution and 200 mg/mL of a sodium phenyl butyrate solution, which reads on the limitation of claims 14 and 16. The combination of Hu and Nezami also teaches that the therapeutically effective amount of quercetin is 0.5-10.g and the therapeutically effective amount of sodium phenyl butyrate is 5-10 g, which reads on the amounts embraced in claim 39. 
 However, the combination of Hu and Nezami does not specifically teach formulating the temozolomide, quercetin and sodium phenyl butyrate composition with EGCG. 
  Chen teaches treating a glioblastoma in a subject in need comprising administering a therapeutically effective amount of temozolomide in combination with the anti-cancer response modulator EGCG, wherein EGCG enhanced
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to incorporate the anti-cancer response modulator ECGC to the temozolomide nanoparticle composition co-formulated with quercetin and sodium phenyl butyrate taught by Hu and Nezami above in view of Chen. Motivation to incorporate EGCG into the temozolomide nanoparticle composition co-formulated with quercetin and sodium phenyl butyrate flows logically from the fact that Chen teaches EGCG enhances the therapeutic response of temozolomide on the reduction of tumor burden. Accordingly, said artisan would have readily predicted that incorporation of ECGC to the temozolomide nanoparticle comprising quercetin and sodium phenyl butyrate would have enhanced the therapeutic response of the nanoparticle composition on the reduction of tumorigenesis in the administered patient. 
It is noted that the combination of Hu, Nezami and Chen do not specifically teach wherein EGCG is present in 0.1-1.5 g in the temozolomide nanoparticle comprising quercetin, EGCG and sodium phenyl butyrate (claims 18, 39). However, it is considered well within the capabilities of one of ordinary skill in the art to optimize the amount of EGCG in the temozolomide composition, as the amount of EGCG in the composition is a result effective parameter that will affect the physical properties of the final composition. The amount of EGCG is clearly a results effective parameter that a person of ordinary skill would routinely optimize. Optimization of parameters is a routine practice that would have been obvious for a person of ordinary skill in the art to employ and reasonably would expect success and it would have been customary for an artisan of ordinary skill to determine the optimal amount of EGCG in the temozolomide composition to best achieve the desired result. Furthermore, absent any evidence In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.").
 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al (International Journal of Molecular Medicine Vol. 37 pages 690-702. Published 2016) as applied to claims 1, 12, 20, 27-30, 35-37, 42, 46 and 51-52 above, in view of Nagane (Neurol. Med. Chir. Vol. 55 pages 38-49 published 2015).
Hu teaches a pharmaceutical nanoparticle composition comprising the alkylating agent temozolomide in combination with the anti-cancer response modulator quercetin (abstract, Figure 1). 46, 50 and 51, Hu teaches formulating said temozolomide nanoparticle with the pharmaceutically acceptable carriers DSPE and PEG and that the average particle size of the nanoparticle is 196 nanometers (abstract, Figure 1).  Regarding claims 12, 20, 27-30, 35-36 Hu teaches that said nanoparticle composition comprising temozolomide (25 mg/kg) and quercetin are co-formulated into a single dosage form and is administered via injection to  a subject comprising a glioblastoma (U-87 xenograft animal model) in order to treat the neoplastic disorder (page 693 left col., Figure 1 and Figure 6).  
 However, Hu does not specifically teach wherein temozolomide is present in a dose of 20 mg-5000 mg per day. 
Nagane (Neurol. Med. Chir. Vol. 55 pages 38-49 published 2015) teaches that temozolomide is the current standard care for human patients with glioblastomas, and teaches administration of 150-200 mg/m2 temozolomide each day to treat the neoplastic disorder (pages 1-3). As evidenced by Reagan-Shaw (FASEBJ Vol. 22 pages 659-661 published 2007), the aforementioned 150-200 mg/m2 dose in a human patient corresponds to a daily dose of 93-125 mg, which reads on the claimed amount (pages 1-3; See Reagan-Shaw Table 1). 
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to adjust the amount of temozolomide in the nanoparticle formulation of Hu to a dose between 93-200 mg in view of Nagane, arriving at the claimed composition. 
MPEP 2143 provides rationale for a conclusion of obviousness including (A): Combining prior art elements according to known methods to obtain predictable results;
In the instant case , a temozolomide dose between 93-200 mg/day was taught in the prior art of Nagane as the current standard care dose of temozolomide for the treatment of glioblastoma in a subject in need. Accordingly, said artisan would have combined the teachings of Nagane to the temozolomide nanoparticle formulation of Hu, arriving at the instantly claimed composition with a reasonable expectation of success. 
 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628